Case 18-51587       Doc 86-1       Filed 06/29/21       Entered 06/29/21 09:54:34        Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                  BRIDGEPORT DIVISION

 In the matter of                                         )      Chapter 7
                                                          )
 ERICA L. GARBATINI, a/k/a                                )      Case No. 18-51587 (JAM)
 ERICA LAFFERTY,                                          )
                                                          )
                                          Debtor          )

          PROPOSED ORDER AUTHORIZING EMPLOYMENT OF ATTORNEY

         The Application to Employ Attorney for the Trustee ("Application") of Richard M. Coan,

 Trustee of the above estate, having been presented, seeking authority to employ attorneys of Zeisler

 & Zeisler, P.C. to represent him as trustee, as more particularly set forth in the Application, and after

 a hearing on June ___, 2021, it appearing that said attorneys are duly authorized to practice in this

 Court, and the Court being satisfied that said attorneys do not hold or represent any interest adverse

 to this estate, and that said said firms and the attorneys thereof are disinterested persons as that term

 is defined in Bankruptcy Code Section 101(14), and the Court finding that the employment of said

 firm is in the best interest of the estate,

         IT IS HEREBY ORDERED, that pursuant to Section 327(a) the Application is

 APPROVED and that Richard M. Coan, Trustee is authorized to retain Zeisler & Zeisler, P.C. as

 counsel to oppose the motion filed by Alex Jones and other related entities (the “Jones Parties”) for

 relief from, or to vacate or void, the Trustee’s sale to the debtor of the debtor’s causes of action in

 the civil litigation in which the Jones Parties are the defendants, and to represent the estate with

 respect to other possible related matters, including but not limited to objecting to proofs of claim


                                                    1
Case 18-51587       Doc 86-1     Filed 06/29/21       Entered 06/29/21 09:54:34       Page 2 of 2




 that the Jones Parties may file, the filing and prosecution of a possible future motion to compromise

 and the conducting of a possible sale that the trustee may propose in the future; and

        IT IS FURTHER ORDERED, that no compensation shall be awarded to said law firm for

 the services rendered to this estate.




                                                  2
